23DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ACTUATOR WITH TWO MAGNETIC DRIVE CIRCUITS TO VIBRATE A BODY IN TWO DIRECTIONS

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/499,306 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 1 are recited in claims 1 and 6 of the Conflicting Application 16/499,306 as shown in the following table.
Claim of Instant Application 16/499,308
Claim of Conflicting Application 16/499,306
1. An actuator comprising: 

a movable body which is movable with respect to the support body: and 
a drive mechanism structured to drive the movable body; 
wherein the drive mechanism comprises: 
a first magnetic drive circuit which comprises a first coil and a first magnet facing each other in a first direction and is structured to drive the movable body in a second direction perpendicular to the first direction; and 
a second magnetic drive circuit which comprises a second coil and a second magnet facing each other in the first direction at a position overlapping with the first magnetic drive circuit in the first direction, the second magnetic drive circuit being structured to drive the movable body in a third direction perpendicular to the first direction and intersecting the second direction.


a movable body movable with respect to the support; 
a first magnetic drive circuit which generates a driving force to drive the movable body in a second direction orthogonal to a first direction; and 
a second magnetic drive circuit which generates a driving force to drive the movable body in a third direction orthogonal to the first direction and crossing the second direction, 
wherein the first magnetic drive circuit comprises: 
a first coil, held by a first coil holder provided on one side member of the support and the movable body; and 
a first magnet, held by other side member of the support and the movable body, and facing, in the first direction, a first effective side portion extending in the third direction of the first coil, 
wherein the second magnetic drive circuit comprises: 
a second coil, held by a second coil holder provided on the one side member; and 

wherein the first coil holder comprises a first stopper portion facing the first magnet in the third direction to define a movable range of the movable body in the third direction, and 
wherein the second coil holder comprises a second stopper portion facing the second magnet in the second direction to define a movable range of the movable body in the second direction.

6. The actuator according to claim 1, wherein the first magnetic drive circuit is arranged to overlap with the second magnetic drive circuit in the first direction.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/499,312 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim of Instant Application 16/499,308
Claim of Conflicting Application 16/499,312
1. An actuator comprising: 
a support body; 
a movable body which is movable with respect to the support body: and 
a drive mechanism structured to drive the movable body; 
wherein the drive mechanism comprises: 
a first magnetic drive circuit which comprises a first coil and a first magnet facing each other in a first direction and is structured to drive the movable body in a second direction perpendicular to the first direction; and 
a second magnetic drive circuit which comprises a second coil and a second magnet facing each other in the first direction at a position overlapping with the first magnetic drive circuit in the first direction, the second magnetic drive circuit being structured to drive the movable body in a third direction perpendicular to the first direction and intersecting the second direction.
Claim 1.  An actuator comprising: 
a support comprising a first holder and a second holder which overlaps with the first holder in a first direction; 
a movable body capable of moving with respect to the support; 
a first magnetic drive circuit comprising a first coil and a first magnet, one of the first coil and the first magnet held by the first holder, the other held by the movable body, the first magnetic drive circuit driving the movable body in a second direction orthogonal to the first direction; 
a second magnetic drive circuit comprising a second coil and a second magnet, one of the second coil and the second magnet held by the second holder, the other held by the movable body, the second magnetic drive circuit driving the movable body in a third direction orthogonal to the first direction and crossing the second direction; and 

wherein the restraining member comprises: a first portion that overlaps with the first holder directly or through another member from one side in the first direction; a second portion that overlaps with the second holder directly or through another member from the other side in the first direction; a third portion connected to the first portion and the second portion on one side of the support in the second direction; a fourth portion connected to the first portion and the second portion on the other side of the support in the second direction; a fifth portion connected to the first portion and the second portion on one side of the support in the third direction; and a sixth portion -7-Customer No.: 31561Docket No.: 92584-US-987-IICTApplication No.: TBAconnected to the first portion and the second portion on the other side of the support in the third direction.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akieda (JP 2011250637 A).
As to claim 1, Akieda shows (FIG. 8 and 10)  An actuator 70 comprising: 
a support body 55; 
a movable body 51,52,53 which is movable with respect to the support body 55; and 
a drive mechanism 60 structured to drive the movable body 51,52,53; 
wherein the drive mechanism 60 comprises: 
a first magnetic drive circuit which comprises a first coil 13a and a first magnet 31a facing each other in a first direction Z (Z is orthogonal to X and Y) and is structured to drive the movable body 51,52,53 in a second direction X perpendicular to the first direction Z; and 
a second magnetic drive circuit which comprises a second coil 13b and a second magnet 31b facing each other in the first direction Z at a position overlapping with the first magnetic drive circuit in 
As to claim 2/1, Akieda further shows (FIG. 8 and 10)  a first coil holder 55a which holds the first coil 13a and a second coil holder 55b which holds the second coil 13b, 
wherein the first coil holder 55a and the second coil holder 55b are disposed so as to be overlapped with each other in the first direction Z and are connected with each other (by 55c).
As to claim 5/1, Akieda further shows (FIG. 8 and 10) a plurality of yokes 41,51,52 which are disposed on one side in the first direction Z with respect to the first coil 13a, between the first coil 13a and the second coil 13b, and on an other side in the first direction Z with respect to the second coil 13b, 
wherein the first magnet 34a and the second magnet 34b are held by either of the plurality of the yokes 51,52.
As to claim 6/5/1, Akieda further shows (FIG. 8 and 10) wherein one of the yokes 41 is disposed between the first coil 13a and the second coil 13b.
As to claim 7/6/5/1, Akieda further shows (FIG. 8 and 10) wherein the first magnet 34a is disposed on an opposite side to the second coil 13b with respect to the first coil 13a, and the second magnet 34b is disposed on an opposite side to the first coil 13a with respect to the second coil 13b.
As to claim 8/1, Akieda further shows (FIG. 8 and 10) wherein the first coil 13a and the second coil 13b are provided on a side of the support body 55, and the first magnet 34a and the second magnet 34b are provided on a side of the movable body 51,52,53.
As to claim 20/2/1, Akieda further shows (FIG. 8 and 10) a plurality of yokes 41,51,52 which are disposed on one side in the first direction Z with respect to the first coil 13a, between the first coil 13a and the second coil 13b, and on an other side in the first direction Z with respect to the second coil 13b, 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Akieda (JP 2011250637 A) in view of Kitahara (WO 2016104349 A1, see Takeda et al. US 2017/0310203 for English Translation).
As to claim 9/1, Akieda was discussed above with respect to claim 1 except for wherein an elastic member having elasticity or viscoelasticity is disposed in a portion where the movable body and the support body face each other in the first direction.
Kitahara shows (FIG. 1C) an elastic member 7,70 having elasticity or viscoelasticity is disposed in a portion where the movable body 5 and the support body 4 face each other in the Z direction (para[0049]).

As to claim 10/9/1, Akieda in view of Kitahara was discussed above with respect to claim 9 except for wherein the elastic member is disposed as: a first elastic member which is contacted with both of the movable body and a portion of the support body facing the movable body on one side in the first direction; and a second elastic member which is contacted with both of the movable body and a portion of the support body facing the movable body on an other side in the first direction.
Kitahara shows (FIG. 1C) wherein the elastic member 7,70 is disposed as: a first elastic member 7,70 which is contacted with both of the movable body 5 and a portion of the support body 4 facing the movable body 5 on one side in the first direction Z; and a second elastic member 7,70 which is contacted with both of the movable body 5 and a portion of the support body 4 facing the movable body 5 on an other side in the first direction Z (para[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Akieda in view of Kitahara to have wherein the elastic member 7,70 is disposed as: a first elastic member 7,70 which is contacted with both of the movable body 51,52,53 and a portion of the support body 55 facing the movable body 51,52,53 on one side in the first direction Z; and a second elastic member 7,70 which is contacted with both of the movable body 51,52,53 and a portion of the support body 55 facing the movable body 5 on an other side in the first direction Z as taught by Kitahara, for the advantageous benefit of preventing the movable body 51,52,53 from resonating as taught by Kitahara (para[0023]).

As to claim 11/10/9/1, Akieda in view of Kitahara was discussed above with respect to claim 10 except for wherein the elastic member is adhesively bonded to the support body and the movable body on each of the one side in the first direction with respect to the movable body and the other side in the first direction with respect to the movable body.
Kitahara shows (FIG. 1C) wherein the elastic member 7,70 is adhesively bonded to the support body 4 and the movable body 5 on each of the one side in the first direction Z with respect to the movable body 5 and the other side in the first direction Z with respect to the movable body 5 (adhesive para[0052]:13 to 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Akieda in view of Kitahara to have wherein the elastic member 7,70 is adhesively bonded to the support body 55 and the movable body 51,52,53 on each of the one side in the first direction Z with respect to the movable body 51,52,53 and the other side in the first direction Z with respect to the movable body as taught by Kitahara, for the advantageous benefit of preventing the movable body 51,52,53 from resonating as taught by Kitahara (para[0023]).
As to claim 12/11/10/9/1, Akieda in view of Kitahara was discussed above with respect to claim 10 except for wherein the elastic member is provided in a compressed state in the first direction between the support body and the movable body on each of the one side in the first direction with respect to the movable body and the other side in the first direction with respect to the movable body.
Kitahara shows (FIG. 1C) wherein the elastic member 7,70 is provided in a compressed state in the first direction Z between the support body 4 and the movable body 5 on each of the one side in the first direction Z with respect to the movable body 5 and the other side in the first direction Z with respect to the movable body 5 (para[0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Akieda in view of Kitahara to have the elastic member 
As to claim 13/12/11/10/9/1, Akieda in view of Kitahara was discussed above with respect to claim 10 except for wherein the elastic member is a viscoelastic member.
Kitahara shows (FIG. 1C) wherein the elastic member 7,70 is a viscoelastic member (para[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Akieda to have wherein the elastic member 7,70 is a viscoelastic member as taught by Kitahara, for the advantageous benefit of preventing the movable body 51,52,53 from resonating as taught by Kitahara (para[0023]).
As to claim 14/13/12/11/10/9/1, Akieda in view of Kitahara was discussed above with respect to claim 10 except for wherein the viscoelastic member is a gel member.
Kitahara shows (FIG. 1C) wherein the viscoelastic member 7,70 is a gel member (para[0053]:1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Akieda to have wherein the viscoelastic member 7,70 is a gel member as taught by Kitahara, for the advantageous benefit of preventing the movable body 51,52,53 from resonating as taught by Kitahara (para[0023]).
As to claim 15/14/13/12/11/10/9/1, Akieda in view of Kitahara was discussed above with respect to claim 10 except for wherein the gel member is silicone-based gel.
Kitahara shows (FIG. 1C) wherein the gel member is silicone-based gel (para[0053]:17-19).
.

Allowable Subject Matter
Claims 3, 4 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the allowance of subject matter recited in claim 3 is the inclusion of the limitation “the first coil holder comprises a first stopper part which faces the first magnet in the third direction to restrict a movable range in the third direction of the movable body, and the second coil holder comprises a second stopper part which faces the second magnet in the second direction to restrict a movable range in the second direction of the movable body” which is not found in the prior art references in combination with the other elements recited in claim 3.  Dependent claims 4 and 16-19 are objected to for the same reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832                                  

/BURTON S MULLINS/Primary Examiner, Art Unit 2832